Citation Nr: 0600456	
Decision Date: 01/09/06    Archive Date: 01/19/06

DOCKET NO.  03-19 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for fibromyalgia.

2.  Entitlement to an increased evaluation for status post 
sprain of the left ankle, currently rated as 10 percent 
disabling.

3.  Entitlement to an evaluation in excess of 30 percent for 
major depressive disorder, on appeal from the initial grant 
of service connection.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran had active service from November 1996 to January 
1999.

This matter comes before the Board of Veterans' Appeals 
(Board) of the Department of Veterans Affairs (VA) on appeal 
from a March 2002 rating determination by the Portland, 
Oregon, Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide 
notification when further action is required on the part of 
the veteran.


REMAND

In his substantive appeal, received in July 2003, the veteran 
requested a Travel Board hearing before a Veterans Law Judge 
(VLJ) at the RO in Portland, Oregon.  The RO contacted the 
veteran by letter in August 2003, to verify his request.  At 
that time he requested that he be afforded a hearing before a 
Veterans Law Judge at the RO, via videoconference.  He was 
notified by a letter dated December 2003 that a 
videoconference hearing was being scheduled for late January 
2004 and that he had the option of accepting either a 
videoconference Board hearing or an in-person Travel Board 
hearing.  This letter also noted that, if the veteran failed 
to respond, the videconference hearing would be cancelled and 
a hearing scheduled for a future Travel Board visit by a VLJ.  
The veteran apparently did not respond to the letter and it 
appears that no further action was taken.  Moreover, the 
claims file does not reflect that the veteran has withdrawn 
his request for a hearing.  

Under applicable regulation, a hearing on appeal will be 
granted if a veteran, or his or her representative, expresses 
a desire to appear in person.  38 C.F.R. § 20.700 (2005).  
The importance of responding to a request for a hearing is 
recognized under 38 C.F.R. § 20.904(a)(3), as a Board 
decision may be vacated when there is a prejudicial failure 
to afford an appellant a personal hearing.  

Since it is unclear whether the veteran has withdrawn his 
hearing request, on remand, the RO must ask the veteran to 
clarify whether he still wants a hearing and, if so, what 
type of a hearing - a videoconference Board hearing, or a 
hearing before a VLJ sitting at the RO (Travel Board 
hearing).  Since such hearings are scheduled by the RO (See 
38 C.F.R. § 20.704(a) (2005)), the Board is remanding the 
case for that purpose, in order to satisfy procedural due 
process concerns.  

Accordingly, this case is REMANDED to the RO for the 
following action: 

1.  The RO must ask the veteran to 
clarify whether he still wants a Board 
hearing and, if so, what type of hearing: 
videoconference or Travel Board.  If the 
veteran desires either a videoconference 
or Travel Board hearing, the RO should 
schedule the veteran for such hearing at 
the earliest available opportunity, with 
appropriate notification to the veteran 
and his representative, Disabled American 
Veterans.  A copy of the notice to the 
veteran of the scheduling of the hearing 
should be placed in the record.  

2.  After the hearing is conducted, or if 
the veteran withdraws his hearing request 
or fails to report for the scheduled 
hearing, the RO should readjudicate each 
claim by evaluating all evidence obtained 
after the last statement or supplemental 
statement of the case was issued.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 


